DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al. (US 2013/0010405 A1).

Regarding claim 1, Rothkopf discloses a display device (Fig. 23 element 10), comprising: 
a display module (Fig. 23 element 14); and 
(Fig. 23 elements 12A, 12B, 12C, 26A, and 26B) coupled to and at least partially overlapping the display module (as shown in Fig. 23), wherein the hinge member comprises: 
first (Fig. 23 element 12B), second (Fig. 23 element 12A), and third plates (Fig. 23 element 12C) which are spaced apart from each other, the first to third plates supporting the display module (as shown in Fig. 23); 
a first rotating shaft (as shown in Fig. 12 as element 102 wherein element 26 of Fig. 12 is understood to correspond with element 26A of Fig. 23) and a second rotating shaft (as shown in Fig. 12 as element 100 wherein element 26 of Fig. 12 is understood to correspond with element 26A of Fig. 23) to rotate the second plate relative to the first plate  (as shown in Fig. 23 as a portion of element 26A wherein 26A is understood to correspond in structure to element 26 in Fig. 12 per the written description of the reference, and the first and second rotating shafts, unlabeled in Fig. 23, correspond to elements 100 and 102 in Fig. 12, and as described in Paragraph [0064]); and 
a third rotating shaft (as shown in Fig. 12 as element 100 wherein element 26 of Fig. 12 is understood to correspond with element 26B of Fig. 23) and a fourth rotating shaft (as shown in Fig. 12 as element 102 wherein element 26 of Fig. 12 is understood to correspond with element 26B of Fig. 23) to rotate the third plate relative to the first plate (as shown in Fig. 23 as a portion of element 26B wherein 26B is understood to correspond in structure to element 26 in Fig. 12 per the written description of the reference, and the first and second rotating shafts, unlabeled in Fig. 23, correspond to elements 100 and 102 in Fig. 12, and as described in Paragraph [0064]), the first and second rotating shafts being disposed between the first plate and the second plate, the third and fourth rotating shafts being disposed between the first plate and the third plate (as shown in Fig. 23); 
a first shaft support connected to one end of the first rotating shaft and one end of the second rotating shaft (as shown in Fig. 12 as element 94 and as described in Paragraph [0064] wherein hinge 26 of Fig. 12 is understood to correspond in structure to hinge element 26A of Fig. 23); and 
a second shaft support connected to other end of the first rotating shaft and other end of the second rotating shaft, the first and second shaft supports supporting at least one of the first and second rotating shafts for limited linear movement (as shown in Fig. 12 as element 94 and as described in Paragraph [0064] wherein hinge 26 of Fig. 12 is understood to correspond in structure to hinge element 26B of Fig. 23); and 
a third shaft support connected to one end of the third rotating shaft and one end of the fourth rotating shaft (as described in Paragraph [0060] it is understood that, while not shown, the elements of hinge 26 are mirrored on the opposite side of the device); and 
a fourth shaft support connected to other end of the third rotating shaft and other end of the fourth rotating shaft (as described in Paragraph [0060] it is understood that, while not shown, the elements of hinge 26 are mirrored on the opposite side of the device), the third and fourth shaft supports supporting at least one of the third and fourth rotating shafts for limited linear movement (as described in Paragraphs [0064]-[0065]).


Regarding claim 2, Rothkopf discloses the device as set forth in claim 1 above and further wherein the first and second rotating shafts are 2 spaced from each other at a first distance or a second distance greater than the first distance, and when the third 

Regarding claim 3, Rothkopf discloses the device as set forth in claim 1 above and further wherein at least one of the third and fourth rotating shafts are linearly movable in response to rotation of the second plate (as described in Paragraph [0081] wherein the first and second plates are rotated relative to the third plate resulting in the linear movement of the third and fourth rotating shafts as depicted between Figs. 23 and 24), the third and fourth rotating shafts are spaced from each other at a first distance or a second distance greater than the first distance, and when the second plate rotates to face the first plate, the third and fourth rotating shafts are spaced at the second distance (as shown in Fig. 12 as positions 104 and 106 and as described in Paragraph [0065]).

Regarding claim 4, Rothkopf discloses the device as set forth in claim 1 above and further wherein, when the first to third plates are linearly arranged, the first and second rotating shafts are spaced from each other at the same distance as the distance between the third and fourth rotating shafts (as shown in Fig. 23).

Regarding claim 12, Rothkopf discloses the device as set forth in claim 1 and further wherein the display module includes: first, second, and third parts respectively overlapping the first, second, and third plates (as shown in Fig. 23); 

a second folding part between the first flat part and the third flat part (as shown in Fig. 24).

Regarding claim 13, Rothkopf discloses the device as set forth in claim 1 above and further wherein the first rotating shaft is adjacent to one side of the first plate (as shown in Fig. 12 wherein first shaft element 102 is shown to be adjacent to one side of first plate element 12B), the second rotating shaft is adjacent to one side of the second plate (as shown in Fig. 12 wherein second shaft element 100 is shown to be adjacent to one side of first plate element 12A), the one side of the second plate facing the one side of the first plate (as shown in Figs. 12 and 23 between plates 12B and 12C), the third rotating shaft is adjacent to other side of the first plate (as shown in Fig. 23 with hinge structure 26B corresponding to element 26 of Fig. 12), and the fourth rotating shaft is adjacent to one side of the third plate (as shown in Fig. 23 with corresponding hinge structure to Fig. 12), the one side of the third plate facing the other side of the first plate (as shown in Fig. 23).

Regarding claim 14, Rothkopf discloses the device as set forth in claim 13 above and further comprising: a first coupler (Fig. 11 elements 28A and 28B) including: a first supporter (Fig. 11 element 28B) having a first through hole through which the first rotating shaft passes (Fig. 11 at element 92 as described in Paragraph [0062]); and a second supporter (Fig. 11 element 28A) having a second through hole through which 

Regarding claim 15, Rothkopf discloses the device as set forth in claim 14 above and further wherein, when the third plate is rotatable to face the first plate, the first rotating shaft is configured to move along the first through hole to approach the first plate (as shown in Fig. 12 as positions 104 and 106 and as described in Paragraph [0065]).

Regarding claim 16, Rothkopf discloses the device as set forth in claim 14 above and further wherein, when the second plate is rotatable to face the first plate, the third rotating shaft is configured to move along the third through hole to approach the first plate (as shown in Fig. 12 as positions 104 and 106 and as described in Paragraph [0065], wherein, as discussed in Paragraph [0080] wherein the additional plates are connected by similar hinge structures to those depicted in Figs. 10-12, and as such comprise the same components).

Regarding claim 17, Rothkopf discloses the device as set forth in claim 14 above and further comprising: a third coupler (Fig. 11 elements 28A and 28B wherein, as described in Paragraph [0060] it is understood that, while not shown, the elements of hinge 26 are mirrored on the opposite side of the device) including: a fifth supporter (Fig. 11 element 28B) having a fifth through hole through which the first rotating shaft passes (Fig. 11 at element 92 as described in Paragraph [0062]); and a sixth supporter (Fig. 11 element 28A) having a sixth through hole through which the second rotating shaft passes (Fig. 11 at element 88 as described in Paragraph [0062]), the fifth supporter being between the first plate and the second shaft support, the sixth supporter being between the second plate and the second shaft support (as shown in Figs. 10 and 11); and a fourth coupler including (Fig. 11 elements 28A and 28B, wherein, as discussed in Paragraph [0080] wherein the additional plates are connected by similar hinge structures to those depicted in Figs. 10-12, and as such comprise the same components): a seventh supporter (Fig. 11 element 28B) having a seventh through hole through which the third rotating shaft passes (Fig. 11 at element 92 as described in 

Regarding claim 20, Rothkopf discloses the device as set forth in claim 1 above and further comprising: a first spring unit (Fig. 14 element 121) between the first plate and the second plate (as discussed in Paragraphs [0066]-[0068]); and a second spring unit (Fig. 14 element 121 wherein, as discussed in Paragraph [0080] wherein the additional plates are connected by similar hinge structures, and as such comprise the same components), wherein between the first plate and the third plate (as discussed in Paragraphs [0066]-[0068]).


Allowable Subject Matter

Claims 5-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1, a combination of limitations that includes wherein the first and second shaft supports comprise first and second gearboxes, respectively, and the first gearbox includes: a first main gear coupled to the one end of the first rotating shaft; a second main gear coupled to the one end of the second rotating shaft; and a plurality of first sub-gears engaged with each other and one of which is engaged with the second main gear, the number of the first sub-gears being an even number, and wherein the third and fourth shaft supports comprise third and fourth gearboxes, respectively, and the third gearbox includes: a third main gear coupled to the one end of the third rotating shaft; a fourth main gear coupled to the one end of the fourth rotating shaft; and a plurality of second sub-gears engaged with each other and one of which is engaged with the fourth main gear, the number of the second sub-gears being an even number.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 6-11, as depending from, and therefore encompassing all of the features and limitations of, objected claim 5, these claims are objected to for similar reasons.


Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1, a combination of limitations that includes further comprising at least one biasing member 

Regarding claim 19, as depending from, and therefore encompassing all of the features and limitations of, objected claim 18, this claim is objected to for similar reasons.


Response to Arguments

Applicant’s arguments, see Remarks, filed 6/8/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rothkopf as interpreted under 35 USC 103.  As set forth above, it has been deemed obvious to one of ordinary skill in the art that the sequence of rotating the plates with respect to each other will result in the linear movement of the respective rotating shafts as claimed in the amendments to the instant application filed 6/8/2021.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841